DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         UVO OLOGBORIDE,
                             Appellant,

                                    v.

                 INVERRARY GARDENS CONDO I, a
                  Florida Corporation, not-for-profit,
                              Appellee.

                              No. 4D18-1905

                          [January 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE 16-021414
(04).

  Uvo Ologboride, Lauderhill, pro se.

  Nathan M. Whitford of Tucker & Lokeinsky, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.